708 N.W.2d 380 (2006)
474 Mich. 1020
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary DANIELS, Defendant-Appellant.
Docket No. 129729, COA No. 264216.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the September 23, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are *381 not persuaded that the questions presented should now be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.